Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               March 09, 2020

The Court of Appeals hereby passes the following order:

A19A2404. TARGET CORPORATION et al. v. COX.

      Upon further consideration of the entire record, the application for
discretionary appeal in this case was improvidently granted, and it is ORDERED that
this appeal be DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       03/09/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.